UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7541



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAFAEL ANTONIO URENA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-395-A, CA-01-1159-AM)


Submitted:   December 11, 2001            Decided:   January 11, 2002


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael Antonio Urena, Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rafael Urena moved the district court to allow an untimely

appeal from his plea of guilty to conspiracy to distribute heroin,

in violation of 21 U.S.C.A. § 846 (West 1999), and resulting 151

month sentence.   Urena asserts that his original appeal was dis-

missed because counsel failed to prosecute the appeal.      In fact,

this court granted the Government’s motion to dismiss the appeal

upon finding that Urena waived his right to appeal.   United States

v. Urena, No. 00-4307 (4th Cir. Order of October 10, 2000).    As we

conclude that the district court properly ruled on the motions

before it, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   United States v.

Urena, Nos. CR-99-395-A; CA-01-1159-AM (E.D. Va. Aug. 14, 2001).

Urena also challenges the district court’s denial of his motion to

reconsider this order.   We hold that the district court did not

abuse its discretion in denying the motion to reconsider.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the material before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2